U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Amendment No.1 For the fiscal year ended December31, 2008 Commission file number: 333-148431 MUSTANG ALLIANCES, INC. (Exact name of registrant as specified in its charter) Nevada 74-3206736 (State of incorporation) (I.R.S. Employer Identification No.) 410 Park Avenue, 15th Floor New York, New York (Address of principal executive offices) (888) 251-3422 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yesx No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently computed second fiscal quarter. $174,000 based upon $0.06 per share which was the last price at which the common equity purchased by non-affiliates was last sold, since there is no public bid or ask price. The number of shares of the issuer’s common stock issued and outstanding as of March 31, 2009 was 10,900,000 shares. Documents Incorporated By Reference:None EXPLANATORY NOTE We are amending our Annual Report on Form 10-K (the “Original Filing”) for the fiscal year ended December 31, 2008, which was filed with the Securities and Exchange Commission on March 30, 2009. This Amendment is being filed because the Original Filing inadvertently failed to include the balance sheet information as of December 31, 2007, as required pursuant to Rule 8-02 of Regulation S-X.For convenience and ease of reference, this Amendment contains only Item 8, the Financial Statements and footnotes thereto. As a result of this Amendment, the certifications made pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, filed as exhibits to the Original Filing, have been re-executed and re-filed as of the date of this Amendment. This Amendment does not modify or update other disclosures in, or exhibits to, the Original Filing, and, accordingly, this Amendment should be read in conjunction with the Original Filing. PART II Item 8.Financial Statements. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Mustang Alliances, Inc. We have audited the accompanying balance sheets of Mustang Alliances, Inc. (a Development Stage Company) (“the Company”) as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ deficiency and cash flows for the year ended December 31, 2008, the period February 22, 2007 (inception) to December 31, 2007 and the period February 22, 2007 (inception) to December 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.Also, an audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mustang Alliances, Inc. at December 31, 2008 and 2007, and the results of its operations and its cash flows for the year ended December 31, 2008, the period February 22, 2007 (inception) to December 31, 2007 and the period February 22, 2007 (inception) to December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred an operating loss for the year ended December 31, 2008, has had no revenues and has not commenced planned principal operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WOLINETZ, LAFAZAN & COMPANY, P.C. Rockville Centre, New York March 27, F-1 MUSTANG ALLIANCES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS ASSETS December 31, 2008 2007 Current Assets: Cash $ 534 $ 21,155 Total Current Assets 534 21,155 Deferred Offering Costs - 25,000 Total Assets $ 534 $ 46,155 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts Payable $ - $ 9,079 Accrued Expenses 4,374 774 Current Portion of Long-Term Debt 40,000 - Total Current Liabilities 44,374 9,853 Long-Term Debt - 40,000 Total Liabilities 44,374 49,853 Commitments and Contingencies Stockholders’ Deficiency: Preferred Stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common Stock, $.0001 par value; 500,000,000 shares authorized, issued and outstanding 8,000,000 shares in 2007 and 10,900,000 shares in 2008 outstanding 1,090 800 Additional Paid-In Capital 50,674 - Deficit Accumulated During the Development Stage (95,604 ) (4,498 ) Total Stockholders’ Deficiency (43,840 ) (3,698 ) Total Liabilities and Stockholders’ Deficiency $ 534 $ 46,155 The accompanying notes are an integral part of these financial statements. F-2 MUSTANG ALLIANCES, INC.(A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS For the Year Ended December 31, 2008 For the Period February 22, 2007 (Inception) to December 31, 2007 For the Period February 22, 2007 (Inception) to December 31, 2008 Net Revenues $ — $ — $ — Costs and Expenses: Professional and Consulting Fees 85,726 1,475 87,201 General and Administrative Expenses 2,180 1,104 3,284 Start Up Costs — 1,145 1,145 Total Costs and Expenses 87,906 3,724 91,630 Operating Loss (87,906 ) (3,724 ) (91,630 ) Other Income (Expense): Interest Expense (3,200 ) (774 ) (3,974 ) Total Other Income (Expense) (3,200 ) (774 ) (3,974 ) Net Loss $ (91,106 ) $ (4,498 ) $ (95,604 ) Basic and Diluted Loss Per Share $ (.01 ) $ (.00 ) Weighted Average Common Shares Outstanding 10,493,425 8,000,000 The accompanying notes are an integral part of these financial statements. F-3 MUSTANG ALLIANCES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FEBRUARY 22, 2007 (INCEPTION) TO DECEMBER 31, Additional Paid-In Capital Deficit Accumulated During the Development Stage Common Stock Shares Amount Total Balance, February 22, 2007 — $ — $ — $ — $ — Common Stock Issued to Founders at $.0001 Per Share, February 22, 2007 8,000,000 800 — — 800 Net Loss for the Period — — (4,498 ) (4,498 ) Balance, December 31, 2007 8,000,000 800 — (4,498 ) (3,698 ) Common Stock Issued to Investors at $.025 Per Share, Net of Offering Costs, February 20, 2008 2,800,000 280 44,684 — 44,964 Common Stock Issued for Services, February 25, 2008 100,000 10 5,990 — 6,000 Net Loss for the Year Ended December 31, 2008 — — — (91,106 ) (91,106 ) Balance, December 31, 2008 10,900,000 $ 1,090 $ 50,674 $ (95,604 ) $ (43,840 ) The accompanying notes are an integral part of these financial statements. F-4 MUSTANG ALLIANCES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS For the Year Ended December 31, 2008 For the Period February 22, 2007 (Inception) to December 31, 2007 For the Period February 22, 2007 (Inception) to December 31, 2008 Cash Flows from Operating Activities: Net Loss $ (91,106 ) $ (4,498 ) $ (95,604 ) Common Stock Issued for Services 6,000 — 6,000 Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Changes in Assets and Liabilities: Increase (Decrease) in Accounts Payable (1,579 ) 1,579 — Increase in Accrued Expenses 3,600 774 4,374 Net Cash Used in Operating Activities (83,085 ) (2,145 ) (85,230 ) Cash Flows from Investing Activities: — — — Cash Flows from Financing Activities: Proceeds of Borrowings — 40,000 40,000 Proceeds from Sale of Common Stock 70,000 800 70,800 Expense of Offering (36 ) — (36 ) Payments of Deferred Offering Costs (7,500 ) (17,500 ) (25,000 ) Net Cash Provided by Financing Activities 62,464 23,300 85,764 Increase (Decrease) in Cash (20,621 ) 21,155 534 Cash – Beginning of Period 21,155 — — Cash – End of Period $ 534 $ 21,155 $ 534 The accompanying notes are an integral part of these financial statements. F-5 MUSTANG ALLIANCES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS(Continued) For the Year EndedDecember 31, 2008 For the PeriodFebruary 22, 2007(Inception) toDecember 31, 2007 For the PeriodFebruary 22, 2007(Inception) toDecember 31, 2008 Supplemental Disclosures of Cash Flow Information: Interest Paid $ — $ — $ — Income Taxes Paid $ — $ — $ — Supplemental Disclosures of Non-Cash Financing Activities: Deferred Offering Costs Recorded in Accounts Payable $ — $ 7,500 $ 7,500 Deferred Offering Costs Charged to Additional Paid-In Capital $ 25,000 $ — $ 25,000 The accompanying notes are an integral part of these financial statements. F-6 MUSTANG ALLIANCES, INC.(A DEVELOPMENT STAGE COMPANY)NOTES TO FINANCIAL STATEMENTS NOTE 1 - Summary of Significant Accounting Policies Organization Mustang Alliances, Inc. (“the Company”) was incorporated on February 22, 2007 under the laws of the State of Nevada. The Company has not yet generated revenues from planned principal operations and is considered a development stage company as defined in Statement of Financial Accounting Standards (“SFAS”) No. 7. The Company intended to market and sell anti-lock braking systems produced in China to the auto parts and auto manufacturing market in the United States. The Company has since abandoned its business plan and is now seeking an operating company with which to merge or acquire. Accordingly, the Company is now considered a blank check company. There is no assurance, however, that the Company will achieve its objectives or goals. Cash and Cash Equivalents The Company considers all highly-liquid investments purchased with a maturity of three months or less to be cash equivalents. Revenue Recognition For revenue from product sales, the Company will recognize revenue in accordance with Staff Accounting Bulletin No. 104, “Revenue Recognition” (SAB No. 104), which superseded Staff Accounting Bulletin No. 101, “Revenue Recognition in Financial Statements” (SAB No. 101). SAB No. 104 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured.
